Citation Nr: 1242720	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  05-39 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a right knee disorder.

2.	Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a Board hearing at the RO in Waco, Texas in October 2009.  This transcript has been associated with the file.

The case was brought before the Board in February 2010 and February 2012, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal.  Most recently the claims were before the Board in April 2012 and were remanded again to assist the Veteran, to include obtaining treatment records and an addendum opinion from the March 2010 VA examiner.  The Veteran's most recent VA treatment records were obtained and associated with the claims file.  The March 2010 VA examiner also provided an addendum opinion an April 2012 statement.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The Veteran's right knee and lumbar spine disorders are not shown to be due to a disease or injury in-service or to any incident of his military service and arthritis was not diagnosed within one year of discharge.


CONCLUSION OF LAW

The Veteran's right knee and lumbar spine disorders were not incurred in or aggravated by military service, and arthritis may not be presumed to have been incurred in-service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in April 2005 and September 2007.  The April 2005 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The information provided in the September 2007 Supplemental Statement of the Case also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the June 2005 rating decision, the Board finds that providing him with adequate notice in September 2007 followed by a readjudication of the claim in the January 2008, September 2009, April 2011, February 2012, and November 2012 supplemental statements of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in March 2010 for his right knee and lumbar spine disorder claims.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  The examiner also provided an addendum opinion in April 2012.  Therefore, the Board finds that the examination and subsequent opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board has reviewed the Veteran's service treatment records and notes that he was given a medical examination at entrance to service in March 1966.  At this examination the Veteran reported no right knee or back pain and the examiner found him qualified for entrance to service.  While in-service, the Veteran was seen on multiple occasions with health complaints.  In January 1967 the Veteran complained of stomach pains.  In January 1968 the Veteran reported he was hoarse and had chest congestion.  In March 1968 the Veteran had complaints of chills, malaise, and a sore throat.  In April 1968 the Veteran complained of stomach pain and anorexia during these periods of stomach pain.  In May 1968 the Veteran reported with complaints of a cold, sore throat, and cough.  In an August 1968 treatment record the Veteran was reported to be suffering from lower back pain.  He was given ice to help with the pain.  Prior to August 1968, although the Veteran was seen on numerous occasions, he did not report any lumbar spine pain.  

At his separation examination in January 1969 the examiner did not find any defects of the Veteran's right knee or lumbar spine.  On the Veteran's self reported Report of Medical History he stated he was not now, or previously, suffering from any back trouble or a "trick" or locked knee.  In a March 1969 treatment record the Veteran again complained of lower back pain which had existed for 2 months, or since January 1969.  He was diagnosed with recurrent low back pain in the mid lumbar area and treated with medications and liniment.  There are no further service treatment records with respect to lumbar spine pain or diagnoses of a lumbar spine disorder.  In an April 1969 statement, one month after he reported lumbar spine pain, the Veteran indicated his health had not changed since the January 1969 examination.  

There are no complaints or diagnosis of a right knee disorder while in-service and although the Veteran complained of lumbar spine pain in August 1968 and March 1969, there are no further complaints, treatment, or diagnoses relating to a lumbar spine disorder.  This evidence weighs against the Veteran's claim that he has a right knee and lumbar spine disorder which began in-service and continued on thereafter.

The Board acknowledges that even if a chronic condition is not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The first post-service evidence of a right knee or lumbar spine disorder comes from an April 2005 statement from the Veteran's private physician which indicated the Veteran had previously undergone right knee surgery in 2004 and began physical therapy for his lumbar spine disorder at this time as well.  The Board also notes a November 2007 statement from the Veteran's private physician stated he had been treating the Veteran for 10 years.  As such, treatment appears to have begun in 1997.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

As noted above, the Veteran has been privately treated for his right knee and lumbar spine disorders.  An April 2005 private treatment record noted the Veteran suffers from osteoarthritis of the right knee.  An April 2005 statement from the Veteran's private treatment provider indicated the Veteran had surgery for internal derangement of the right knee in July 2004.  The Veteran also had a recent Magnetic Resonance Imaging (MRI) done in June 2004 which showed decreased disc space height, joint tears, and degenerative changes.  In this statement the private physician went on to state that the Veteran's right knee and lumbar spine disorders were directly related to his military service.

A September 2005 statement from a different private treatment provider noted the Veteran had received treatment for back pain in August 1968 while in-service.  Presumably this means the examiner had access to some of the Veteran's claims file.  He noted the Veteran had degenerative joint disease of the lumbar spine and right knee.  He opined that the Veteran had multiple musculoskeletal injuries during active duty that accelerated the degenerative changes in his knees and lumbar spine.  

A January 2007 private treatment record noted the Veteran had osteoarthritis of the bilateral knees and lower back pain with sciatica.  There is no further reference to these disorders in this record.

In a November 2007 statement from the April 2005 private treatment provider, the physician stated he had been treating the Veteran for over 10 years, or since 1997.  He again stated the Veteran's physical condition was deteriorating and that he believed the injuries to the Veteran's right knee and lumbar spine were directly related to his military service.  There is no rationale provided for this opinion.

The Veteran had a Board hearing in October 2009.  He testified that his right knee pain began in basic training and continued on thereafter.  He testified that he was given Aspirin to help with the pain.  He also testified that he built bridges in Korea and had to carry heavy panels of steel.  He testified this further aggravated his right knee and lumbar spine pain, as he believed his lumbar spine pain began before he went to Korea.  He testified he was put on a limited profile for his knee and lumbar spine disorders, although the Board finds no evidence of this in the claims file.

The Veteran was afforded a VA examination in March 2010.  The Veteran reported that he started having right knee pain in 1966 during basic training, but that he was not treated for this pain.  He stated that he was treated during Advanced Infantry Training (AIT) with pain medication, but he did not recall the diagnosis.  He also stated he saw several physicians in the Fort Worth area after discharge.  With regard to his lumbar spine, the Veteran stated that he injured his spine in 1966 or 1967 while at Fort Leonard Wood due to having to carry heavy steel to build bridges.  He again stated he was treated with medications, which were of little help, and that he continued to have back pain on and off following separation from service.

The examiner reviewed the claims file and examined the Veteran.  He diagnosed the Veteran with degenerative joint disease, by x-ray, and degenerative joint and disc disease of the lumbar spine, by x-ray.  The examiner found no evidence in-service of treatment for the right knee.  He also noted the separation examination was negative for knee complaints or diagnoses.  The examiner went on to state there was no evidence of treatment until the 1990's, which was many years after discharge.  Ultimately he opined it was less likely than not that the Veteran's right knee disorder was related to service.  

The examiner noted the Veteran was treated with back pain on two occasions in-service, but there was no further follow up care for these incidents.  There was also no lumbar spine complaints or diagnoses at his separation examination.  Again the examiner noted that many years had passed between the Veteran's separation from service and treatment for a lumbar spine disorder in the 1990's.  As such, he opined it was less likely than not that any lumbar spine disorder was related to service.

In an April 2010 VA treatment record it was noted the Veteran wore bilateral knee braces to help with pain.  The March 2010 VA examiner was asked to provide an addendum opinion in April 2012.  The examiner stated he had thoroughly reviewed the claims file and paid particular attention to the previous Board remands, October 2009 Board hearing transcript, and private examiners' opinions.  

After reviewing the evidence, the examiner still opined that the Veteran's right knee disorder was not related to service.  His rationale was that the Veteran had no treatment or diagnosis of a right knee disorder in-service.  There was also no evidence the Veteran was treated for at least 20 years following separation from service.  

The examiner opined the Veteran's lumbar spine disorder was less likely than not related to service.  The examiner again cited to the two instances in-service where the Veteran was treated for lumbar spine pain, but noted the Veteran did not complain of back pain at his separation examination and there was no diagnosis of a chronic back condition.  The next evidence of a lumbar spine disorder is from over 20 years following separation from service.  The examiner could not relate the two acute episodes of low back pain in-service to a chronic condition post-service.

As noted above, the Veteran underwent right knee surgery in July 2004 and was noted to have degenerative changes of the lumbar spine in June 2004, as evidenced by an MRI.  The Board also notes the November 2007 statement from the Veteran's private treatment provider which stated the Veteran had been receiving treatment since 1997.  Even taking this into account, the objective evidence does not reflect continuity of symptomatology since the Veteran's separation from service in 1969.  

In addition to the absence of documented post-service symptomatology related to his right knee and lumbar spine disorders for over 25 years, the evidence includes the Veteran's statements and testimony asserting continuity of symptoms with respect to his right knee and lumbar spine disorders since active duty service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, an absence of evidence of a disorder may not be considered substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The exception is "where the silence in regard to a condition can be taken as proof that a doctor did not observe the symptom" or if the fact would have normally been recorded.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Buczynski, supra.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that the Veteran is competent to report symptoms of pain in his right knee and lumbar spine.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its authority to weigh that testimony and to make a credibility determination.

Here, the Board finds that the Veteran's reported history of a continued right knee and lumbar spine disorder since active service, while competent, is nonetheless not credible.  Emphasis is placed on the gap between discharge from active duty service, in 1969, and the initial reported treatment in 1997, almost 30 years after service separation and the inconsistency in his reports of treatment for the conditions.  See Maxson, supra.  

As noted above, the Board cannot make a determination that the lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, supra; Kahana, supra; Buczynski, supra.  However, the Board can weigh the Veteran's service treatment records against the Veteran's contentions that his right knee and lumbar spine disorders are related to service.  The Veteran testified that his right knee pain began in basic training and that his back pain began before he went to Korea.  Although the Veteran was seen on numerous occasions with health complaints in 1966, 1967, and early 1968, he never reported this pain.  At his March 2010 VA examination he stated he was not treated during basic training, although he did have right knee and lumbar spine pain, but this is inconsistent with the service treatment records which show complaints and treatment for multiple other health conditions.  It is unclear why the Veteran reported numerous other ailments during this time period but failed to report right knee or lumbar spine pain.  See e.g., January 1967 and March 1968 service treatment records.

There is no objective evidence that the Veteran reported right knee discomfort, nor was any right knee disorder diagnosed.  He specifically checked that he did not suffer a "trick" or locked knee at the time of his separation examination or prior to that time.  See January 1969 Report of Medical History.  Furthermore, although he was treated with low back pain, there was no chronic condition diagnosed, nor did the Veteran complain of this condition at separation from service.  See January 1969 Report of Medical History and April 1969 statement of no changed health conditions.  Unfortunately, this evidence weighs against the Veteran's claim that he has suffered from these disorders since separation from service.  

Next, the Board notes that the Veteran has been inconsistent in his history of whether he received treatment in-service.  At his October 2009 Board hearing he testified that he received "extensive medication for pain medication" during basic training for his right knee in approximately May-July 1966.  He further testified his back was injured before he went to Korea in 1966 or 1967.  However, at his March 2010 VA examination he stated that he injured his right knee in basic training, but was not treated until AIT, when he was prescribed medications.  He also stated he initially injured his back carrying steel while building bridges and that he was treated with medications which did not help.  He also told the March 2010 VA examiner he was treated in the Fort Worth area by multiple physicians following separation from service.  However, he has never provided a release to obtain private treatment records, nor provided statements as to what he was treated for or by whom.  The Veteran's own reported history of treatment for his right knee and lumbar spine disorders is inconsistent, which undermines the veracity of his statements.

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's right knee and lumbar spine disorders to active duty. 

To that end, the Board has considered the April 2005 and November 2007 private examiner's opinions, the September 2005 private examiner's opinion, and the March 2010 and April 2012 VA examiner's opinions.  

The April 2005 and November 2007 opinions are from the same private treatment provider.  As noted above, the physician stated he had been treating the Veteran since approximately 1997.  He went on to state that he believed the Veteran's right knee and lumbar spine disorders began in-service and have worsened since separation from service.  However, in both the April 2005 and November 2007 statements the physician did not state that he had reviewed the Veteran's claims file, or even his service treatment records.  He also provided no rationale for the opinion that these disorders began in-service and continued on thereafter.  The September 2005 private treatment provider appears to have had some access to service treatment records, as he cited to the August 1968 treatment for low back pain.  He opined the Veteran's disorders are related to service and that the Veteran suffered multiple musculoskeletal injuries during active duty which accelerated degenerative changes.  He does not discuss that the Veteran was not treated in-service for complaints of right knee pain, or that he was not diagnosed with a chronic right knee or lumbar spine disorder in-service.  He also does not account for the 25 plus year gap between separation from service and post-service treatment.  

Furthermore, these opinions are based, at least in part, on an inaccurate factual premise, namely, the Veteran's report that he injured his right knee and lumbar spine in-service during basic training, and aggravated them while carrying steel for bridges.  As has been discussed, the Veteran's statements that he injured his right knee and lumbar spine in-service and has had continued right knee and lumbar spine symptoms are outweighed by the evidence of record.  This includes inconsistent reports of whether he received treatment in-service or not, no treatment for a right knee disorder in-service, and no evidence of an in-service chronic diagnosis for either disorder.

This leaves the March 2010 and April 2012 VA examination reports, which found that it was less likely than not that the Veteran's right knee and lumbar spine disorders were related to service.  The examiner provided a detailed rationale in support of these opinions after considering the Veteran's assertions that he had had continuing right knee and lumbar spine problems since service, which was discussed in detail above and will not be repeated.  He specifically noted the Veteran's treatment for low back pain on 2 different occasions in-service and that there was no further follow up for a chronic condition.  He also noted that the Veteran related his current right knee and lumbar spine pain to injuries in basic training which were aggravated while the Veteran worked on building bridges, but that there was no evidence of this injury in the claims file.  He also discussed the passage of 25 plus years where there is no specific evidence, objectively or in the form of the Veteran's statements, that he was treated post-service.  

Here, while the Veteran is competent to describe his in-service right knee and lumbar spine pain as well as his current symptoms, the Board accords his statements regarding the etiology of such disorders little probative value as he is not competent to opine on such a complex medical question.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Additionally, the Veteran has offered only conclusory statements regarding the relationship between his in-service right knee and lumbar spine pain and his current disorders.  In contrast, the March 2010 and April 2012 VA examination and opinions are adequate for evaluation purposes.  Specifically, the examiner reviewed his service and post-service treatment records, considered his reported history, interviewed the Veteran, and performed an examination.  Therefore, the Board finds the VA examiner's opinions to be of great probative value.  As such, the preponderance of the evidence weighs against a finding that the Veteran's right knee and lumbar spine disorders are due to any event or injury in service.

While the Veteran has been diagnosed with degenerative joint disease and degenerative changes of the right knee and lumbar spine, there is no evidence he was diagnosed with arthritis within one year after separation from service.  As such, the presumption of service connection does not apply in the instant case.  38 C.F.R. §§ 3.307, 3.309(a).

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for right knee and lumbar spine disorders.  The Board finds credible the Veteran's report that he currently experiences right knee and lumbar spine pain.  However, there is no credible evidence indicating that either of these disorders began during service or that the Veteran experienced a continuity of symptomatology since service.

Accordingly, the Board concludes that the competent, probative evidence is against the claim of service connection for right knee and lumbar spine disorders on a direct and presumptive basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a lumbar spine disorder is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


